Citation Nr: 0018513	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-33 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for a left knee 
scar.

2.  Entitlement to service connection for a heart disorder, 
including hypertension.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bursitis.

6.  Entitlement to service connection for amebiasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had verified active duty from January 1961 to 
February 1977.  Records also show that the veteran was on 
active duty from February 1952 to December 1953 and from 
November 1955 to November 1958.

The instant appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama which denied the service connection 
claims.  That decision also granted service connection for a 
left knee scar and assigned a noncompensable disability 
evaluation.  

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal on the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Service connection for PTSD was granted in an October 1997 
rating decision, and a 10 percent disability evaluation was 
assigned.  Since that decision constituted a full grant of 
the benefit sought on appeal as to the service connection 
issue, it will not be addressed here by the Board.  

The Board notes also that in February 1998 the RO received 
the veteran's notice of disagreement with the initial rating 
assigned for PTSD.  A supplemental statement of the case 
which included the issue of the evaluation of PTSD was issued 
in August 1999.  Also in August 1999, the disability 
evaluation for PTSD was increased, to 50 percent.  However, 
as the evidence in the record before the Board does not show 
that the veteran completed his appeal of the evaluation of 
PTSD by filing a timely appeal statement (VA Form 9 or its 
equivalent) with the appropriate office, that issue will not 
be addressed in this decision.  See 38 C.F.R. §§ 20.200, 
20.202, 20.300 (1999); see also Fenderson v. West, 12 Vet. 
App. 19 (1999).

The veteran's representative, in a brief dated February 28, 
2000, has claimed entitlement to a total disability 
evaluation based upon individual unemployability (TDIU).  
This claim has not yet been adjudicated and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has presented no lay or medical evidence 
tending to show that the requirements for a compensable 
evaluation for the left knee scar have been met; there is no 
evidence of pain, disfigurement, poor nourishment with 
repeated ulceration, or limitation of function of the knee 
due to the scar.

2.  Hypertension was not incurred in service or during the 
presumptive period.

3.  The veteran has not submitted competent medical evidence 
that his current essential hypertension or any other heart 
disorder is related to service.

4.  The veteran has not submitted competent medical evidence 
that his current left shoulder disorder is related to 
service.

5.  The veteran has not submitted competent medical evidence 
establishing that he currently has tinnitus.  

6.  The veteran has not submitted competent medical evidence 
establishing that he currently has bursitis.  

7.  The veteran has not submitted competent medical evidence 
establishing that he currently has a disability associated 
with an infection of Entamoeba histolytica in service.  


CONCLUSIONS OF LAW

1.  The claim for a compensable rating for a left knee scar 
is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims for service connection for a heart disorder, 
including hypertension; a left shoulder disorder; tinnitus; 
bursitis; and amebiasis are not well grounded, and there is 
no statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  Id.; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for cardiovascular-renal 
disease, including hypertension, may be established based on 
a legal "presumption" by showing that the condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 
19, 21 (1993).

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage, 10 Vet. App. at 495-97.

The Court has stated, with regard to combat veterans, that 
"[b]y providing that 'lay or other evidence' that meets the 
requirements of section 1154(b) shall be accepted as 
'sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by . . 
. service', section 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
VA-disability-compensation claims -- both as to the evidence 
that a claimant must submit in order to make such a claim 
well grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury."  
Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) (West 
1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  In this regard, the Board notes that the veteran 
has not asserted and the evidence of record does not show 
that any of his claimed disabilities were incurred in or 
aggravated by combat service.

Evaluation of left knee scar

As noted above, the first responsibility of a claimant is to 
present a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the case of a 
claim for an increased disability rating, which the Board 
finds analogous to this claim, the claimant must allege, at a 
minimum, that a service-connected condition has worsened in 
order to render his claim plausible.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  If the claimant has not 
presented a well-grounded claim, there is no duty to assist 
him any further in the development of the claim. 

In this case, the veteran has never alleged that his left 
knee scar satisfies any of the criteria necessary for a 
compensable rating for a scar.  He had never contended that 
the scar is tender and painful, that the scar is disfiguring, 
that the scar is poorly nourished with repeated ulceration, 
or that the scar limits the function of the knee in any way.  
A review of the medical evidence associated with the claims 
file, including VA treatment records dated from 1995 to 1999 
and private medical treatment records dated from 1980 to 1983 
and from 1991 to 1998, does not show any post-service 
complaint, treatment, or diagnosis referable to the left knee 
scar.

Further, a decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has cast some doubt 
upon the holdings of the Court as to the proposition that a 
claim for a higher rating is well grounded simply because the 
veteran asserts increased disability.  Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).  Therein, the Federal Circuit 
stated:

[T]he veteran must come forward with at 
least some evidence that there has in 
fact been a material change in his or her 
disability when that veteran seeks a 
rating increase.  A bald, unsubstantiated 
claim for an increase in disability 
rating is not evidence of a material 
change in that disability . . . .

Glover, 185 F.3d at 1333.  In Glover, the Federal Circuit 
concluded that since the veteran failed to present any 
evidence of a material change in his service-connected 
condition, VA had no obligation to order an examination.  
Here, the veteran has not even alleged any symptomatology 
associated with the left knee scar that would satisfy the 
requirements for a compensable rating and the medical 
evidence is devoid of findings that would support such a 
claim. 

Accordingly, the veteran has not presented a plausible (i.e., 
well-grounded) claim for a compensable rating for a left knee 
scar.  The record lacks any lay or medical allegations in 
favor of this claim.  The presentation of a well-grounded 
claim is a threshold issue, and the Board has no jurisdiction 
to adjudicate this claim unless it is well grounded.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

Service connection claims

A.  Heart disorder, including hypertension

A review of the service medical records does not show a 
diagnosis of hypertension or any other heart disorder.  
Numerous service examination reports show normal clinical 
evaluation of the heart, normal chest X-ray results, and 
blood pressure readings which were not noted to be abnormal.  
The veteran's September 1976 retirement examination was one 
such examination report with sitting blood pressure noted as 
120/88.  At that time, he denied having or ever having had 
shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, heart trouble, and high or low 
blood pressure.

A June 1972 record noted that the veteran "complains of 
hypertension because of work."  It was noted that he had 
"taken librax and compazine in the past for the same" and 
these medications were again prescribed.  Significantly, a 
diagnosis of hypertension was not made, and there was no 
indication in the record that the medications prescribed were 
for the treatment of hypertension.  In January 1975 the 
veteran reported chest pain with headache, cough, and post-
nasal drip.  The impression was viral syndrome and influenza.

There is no evidence of record pertinent to this claim within 
the presumptive one year period from the date of separation 
from service.  Private medical treatment records dated from 
1980 to 1983 and from 1991 to 1998 have been reviewed as have 
VA treatment records dated from 1995 to 1999.  These records 
show diagnoses of cardiovascular disorders, including 
hypertension.  A July 1981 private medical record noted that 
the veteran reported a one month history of a dull, off-and-
on pain in the left anterior chest.  Further testing was 
recommended and the impression was intermittent chest wall 
pain, rule out angina.  The blood pressure reading at that 
time was 150/88.  A September 1981 reading was 130/90.  A 
July 1994 private medical record noted a blood pressure 
reading the previous day of 180/110.  The diagnoses included 
hypertension.

VA treatment records include a discharge summary pertaining 
to a period of hospitalization from August 31, 1995, to 
October 12, 1995, at the Tuscaloosa, Alabama, VA Medical 
Center (MC) which noted that the veteran had a left anterior 
bundle branch block that causes a left shift on 
electrocardiogram (EKG).  Otherwise, the EKG showed normal 
sinus rhythm with sinus arrhythmia.  Chest X-ray results were 
normal.  A January 1997 record noted that the veteran was 
normotensive and that his blood pressure would be checked 
further.  A February 1997 record diagnosed hypertension.  A 
March 1998 carotid ultrasound revealed a significant plaque 
in the right carotid artery, and in April 1998 he underwent 
right carotid endarterectomy.  A January 1999 record showed 
elevated blood pressure readings, the impression was 
essential hypertension, and it was suggested that his 
medication, Lisinopril, be increased.

The veteran has not submitted competent medical evidence of a 
nexus between his currently diagnosed hypertension or any 
other heart disorder and service.  A review of the record 
does not reveal any evidence from a competent medical 
authority that connects the veteran's current hypertension or 
any other heart disorder to service.  The first diagnosis of 
any heart disorder was the diagnosis of hypertension in 1994, 
several years after his separation from service.  Even his 
1981 complaints of chest pain were several years after 
service.  As the veteran has not submitted competent medical 
evidence of a nexus between his current hypertension or any 
other heart disorder and his active military service, his 
claim must be denied as not well grounded.  

The Board does not find that the veteran's complaints of 
"hypertension" in service demonstrate that hypertension was 
incurred in service.  He is a layperson, and, as such, is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.

B.  Left shoulder disorder

The veteran has not made any specific contentions with regard 
to his claim for service connection for a left shoulder 
disorder.  Service medical records include an October 1966 
clinical record cover sheet which listed a diagnosis of 
"[l]ipoma left shoulder" that had been excised that month 
at the Reynolds Army Hospital, Fort Sill, Oklahoma.  However, 
the identification of the left shoulder in that record 
appears to be a typographical error.  This is so because July 
and September 1966 surgical clinic treatment notes identified 
a lipoma or mass on the right shoulder, and an October 1966 
note indicates that the mass was excised.  Also, a March 1967 
reenlistment examination report identified a scar of the 
right shoulder, not the left.  A June 1967 record noted 
herpes zoster of the left scapular area, and he was given 
medication.  The remainder of the service medical records are 
silent as to complaint, treatment, or diagnosis of a left 
shoulder disorder.

VA treatment records dated from 1995 to 1999 and private 
medical treatment records dated from 1980 to 1983 and from 
1991 to 1998 have been reviewed.  A discharge summary 
pertaining to a period of hospitalization from August 31, 
1995, to October 12, 1995, at the Tuscaloosa VAMC noted 
"[i]n 1994, the patient separated his left shoulder while in 
Saudi Arabia."  A November 1997 VA treatment record gave an 
impression of "[l]eft shoulder disease (AC joint tear with 
scarring interfering with function and causing pain, may be 
looking at shoulder surgery)."  

The veteran has not submitted competent medical evidence of a 
nexus between a current left shoulder disability and service.  
A review of the record does not reveal any evidence from a 
competent medical authority that connects the veteran's 
current left shoulder disorder to service.  In fact, the only 
medical evidence which addressed the etiology of the current 
left shoulder disorder is the 1995 hospitalization record 
which attributes his current left shoulder problems to an 
injury he sustained over 15 years after his separation from 
service.  As the veteran has not submitted competent medical 
evidence of a nexus between his current left shoulder 
disorder and his active military service, his claim must be 
denied as not well grounded.

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.

C.  Tinnitus

The service medical records are silent as to complaint, 
treatment, or diagnosis referable to tinnitus.  A review of 
the medical evidence associated with the claims file, 
including VA treatment records dated from 1995 to 1999 and 
private medical treatment records dated from 1980 to 1983 and 
from 1991 to 1998, does not show any post-service complaint, 
treatment, or diagnosis referable to tinnitus.  The veteran 
has not made any specific contentions with regard to his 
claim for service connection for tinnitus.

Thus, the claims folder contains no competent medical 
evidence that the veteran currently has tinnitus.  For a 
claim of service connection to be deemed plausible, there 
must be competent medical evidence that the claimant 
currently has the disability for which service connection is 
claimed.  See Degmetich v. Brown, 104 F.3d 1328, 1330-33 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Because that type of evidence has not been presented here, 
the Board finds that the requirements for a well grounded 
claim have not been satisfied.  The claim must therefore be 
denied.

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.  

D.  Bursitis

During the veteran's service retirement examination in 
September 1976, he responded in the affirmative to the 
question, "Have you ever had or have you now arthritis, 
rheumatism, or bursitis.  The examining physician noted 
"occasional bursitis."  Otherwise, the service medical 
records are essentially silent as to bursitis.

A review of the medical evidence associated with the claims 
file, including VA treatment records dated from 1995 to 1999 
and private medical treatment records dated from 1980 to 1983 
and from 1991 to 1998, does not show any post-service 
diagnosis of bursitis.  The veteran has not made any specific 
contentions with regard to his claim for service connection 
for bursitis.

Thus, the claims folder contains no competent medical 
evidence that the veteran currently has bursitis.  For a 
claim of service connection to be deemed plausible, there 
must be competent medical evidence that the claimant 
currently has the disability for which service connection is 
claimed.  See Degmetich v. Brown, 104 F.3d 1328, 1330-33 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Because that type of evidence has not been presented here, 
the Board finds that the requirements for a well grounded 
claim have not been satisfied.  The claim must therefore be 
denied.

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.  

E.  Amebiasis

A review of the service medical records includes a July 1969 
laboratory report which noted "cysts of Entamoeba 
histolytica seen".  "Amebiasis is the state of being 
infected with amebae, especially Entamoeba histolytica."  
Dorland's Illustrated Medical Dictionary 54 (28th ed. 1994).  
Two days later, an outpatient treatment record noted that he 
was prescribed medication, including Diodoquine and 
Tetracycline for 20 and 10 days, respectively, for Entamoeba 
histolytica.  The remainder of the service medical records 
are silent as to complaints, treatment, or diagnosis 
attributed to Entamoeba histolytica.

A review of the medical evidence associated with the claims 
file, including VA treatment records dated from 1995 to 1999 
and private medical treatment records dated from 1980 to 1983 
and from 1991 to 1998, does not show any post-service 
complaint, treatment, or diagnosis referable to Entamoeba 
histolytica.  The veteran has not made any specific 
contentions regarding any current disability claimed as a 
residual of his in-service Entamoeba histolytica infection.

Thus, the claims folder contains no competent medical 
evidence that the veteran currently has a residual disability 
of the in-service amebiasis.  For a claim of service 
connection to be deemed plausible, there must be competent 
medical evidence that the claimant currently has the 
disability for which service connection is claimed.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-33 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because that type of 
evidence has not been presented here, the Board finds that 
the requirements for a well grounded claim have not been 
satisfied.  The claim must therefore be denied.

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  As such, there is no further duty on the 
part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete his 
application for service connection for his claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient notification to the veteran of the 
elements necessary to render his claim well grounded and to 
explain to him the reason that his current attempt fails to 
meet the well-grounded requirements.  


ORDER

A claim for entitlement to a compensable evaluation for a 
left knee scar is denied.  Claims for entitlement to service 
connection for a heart disorder, including hypertension; a 
left shoulder disorder; tinnitus; bursitis; and amebiasis are 
also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

